Case 2:19-cv-00569-JS-AKT Document 15 Filed 07/24/19 Page 1 of 3 PageID #: 43



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 JASMINE BROWN individually and on behalf
 of all others similarly situated,

                        Plaintiff,                        Civil Action No. 2:19-cv-00569-JS-AKT
                -against-
                                                          INITIAL CASE MANAGEMENT AND
 WALMART INC.,
                                                          SCHEDULING ORDER

                        Defendant.

A. KATHLEEN TOMLINSON, Magistrate Judge:

I. DEADLINES AND COURT APPEARANCES

 Deadline for completion of initial disclosures    July 24, 2019
 required by Rule 26(a):
 First request for production of documents and     October 18, 2019
 first request for interrogatories due by:
 Responses to first request for production of      January 17, 2020
 documents and first set of interrogatories due
 by:
 Deadline for joinder of additional parties and    February 14, 2020
 amendment of pleadings:
 Status Conference:                                April 17, 2020 at 11:00 am EST


II. CHECKLIST TO BE COMPLETED BY THE PARTIES AND RETURNED
WITH THE RULE 26(f) DISCOVERY PLAN:

A. Initial Disclosures: Counsel confirm that the Initial Disclosures have been served:

 Plaintiff                                         Defendant
 ☒Yes              ☐No                             ☒Yes               ☐No

B. Stipulation and Order of Confidentiality: Counsel confirm that they have consulted in good
faith regarding the need for such an order:

 ☒Yes              ☐No

Based on that consultation, counsel find that a Stipulation and Order of Confidentiality is:
 ☒Needed               ☐Not Needed
Case 2:19-cv-00569-JS-AKT Document 15 Filed 07/24/19 Page 2 of 3 PageID #: 44



C. Electronically Stored Information (“ESI”): Counsel confirm that they have met and conferred
regarding the existence of any relevant ESI on both sides:

 ☒Yes              ☐No

The parties have had some preliminary discussions about the type of ESI which is in their
clients’ respective possession or control and how they wish to have such ESI produced:

 ☒Yes              ☐No

Based on those discussions, counsel are advising the Court that the relevant ESI consists of:

1. Electronic mail                                            _
2. Custodial electronic documents (e.g., word processing documents containing relevant
information and presentations)                                _
3. Reports/Spreadsheets generated from structured databases _
4.                                                            _

Defendant has issued litigation hold notices. At this time, the parties are not aware of any issues
concerning the accessibility of ESI and anticipate producing ESI in an electronic and searchable
format.

D. HIPAA Release Authorizations: Counsel confirm that such authorizations for this case are:

 ☐Needed               ☒Not Needed



III. OTHER DISCOVERY MATTERS:
    a) Changes to the presumptive maximum number of interrogatories and depositions allowed
       under the rules (normally 25 interrogatories, including sub-parts, and 10 depositions);

              None.

   b) The number and types of expert witnesses each party anticipates;

              Plaintiff anticipates a damages expert.
              Defendant anticipates a damages expert, a product formulation or market expert,
               and/or a consumer understanding or confusion/deception expert.

   c) Whether there are any sources of discoverable material that warrant specific planning,
      such as medical (HIPAA releases) or employment records held by non-parties; and

              The parties are unaware of any discoverable materials that warrant specific
               planning other than those considered to be confidential, competitively sensitive or



                                                 2
Case 2:19-cv-00569-JS-AKT Document 15 Filed 07/24/19 Page 3 of 3 PageID #: 45



             to contain proprietary information, the production of which would need to be
             subject to the above described confidentiality or protective order.

  d) Whether there are any subject matter limitations on discovery, or other procedural
     mechanisms that will help identify or narrow the issues in dispute without undue delay or
     expense.

            The parties do not believe there are any such limitations available at this point.


Dated: Central Islip, New York                     SO ORDERED:


                                                   ___________________________
                                                   A. KATHLEEN TOMLINSON
                                                   United States Magistrate Judge




                                               3
